Case 1:20-cv-24315-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                  CASE NO. __________________

  CHANTAL KAHALE,

         Plaintiff,

  v.

  CROSSROADS SDI, INC. d/b/a
  CROSSROADS INVESTIGATIONS, a Florida
  corporation, and MARC HURWITZ, an individual,

        Defendants.
  _____________________________________/

                                           COMPLAINT

         Plaintiff, CHANTAL KAHALE (“Plaintiff”), a former employee of Defendants,

  CROSSROADS SDI, INC. d/b/a CROSSROADS INVESTIGATONS (“Corporate Defendant”)

  and MARC HURWITZ (“Defendant Hurwitz”) (collectively, “Defendants”), brings this action for

  overtime compensation and other relief under the Fair Labor Standards Act, 29 U.S.C. § 201 et

  seq. (“FLSA”), against Defendants and alleges as follows:

                                  Parties, Jurisdiction and Venue

         1.      Plaintiff is an individual and resident of Florida, who at all material times hereto

  has resided in Miami-Dade County, Florida. Plaintiff is over the age of 18 and otherwise sui juris.

         2.      The Corporate Defendant is a Florida corporation conducting business in Miami-

  Dade County, Florida.

         3.      At all material times, the Corporate Defendant had two (2) or more employees who

  regularly sold, handled, or otherwise worked on goods and/or materials that had been moved in or

  produced for commerce.
Case 1:20-cv-24315-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 2 of 5

                                                             CASE NO.: _____________________


          4.     Based upon information and belief, at all material times, the annual gross sales

  volume of the Corporate Defendant was in excess of $500,000.00 per annum.

          5.     At all material times, the Corporate Defendant was an enterprise engaged in

  interstate commerce or in the production of goods for commerce as defined by the FLSA, 29 U.S.C.

  § 203(s).

          6.     At all material times, Plaintiff was an individual employee of Defendants who

  engaged in commerce or in the production of goods for commerce as required by the FLSA, 29

  U.S.C. § 206-207.

          7.     Defendant Hurwitz is an individual and resident of Florida, who at all material

  times hereto has resided in Miami-Dade County, Florida.

          8.     At all times material hereto, Defendant Hurwitz managed and/or operated the

  Corporate Defendant and regularly exercised the authority to hire and fire employees, determined

  the work schedules of employees, set the rates of pay for employees and/or controlled the finances

  and operations of the Corporate Defendant. By virtue of such control and authority, Defendant

  Hurwitz is an “employer” of Plaintiff as such term is defined by the FLSA, 29 U.S.C. § 203(d).

          9.     This action is brought to recover from Defendants unpaid overtime compensation,

  liquidated damages, and costs, interest, and reasonable attorneys’ fees under the provisions of the

  FLSA.

          10.    Jurisdiction is conferred on the Court by 28 U.S.C. § 1337 and 29 U.S.C. § 216(b)

          11.    Venue is appropriate in the Miami Divisions of the U.S. District Court for the

  Southern District of Florida because Defendants employed Plaintiff in the Southern District of

  Florida, at all material times Defendants conducted and/or continue to conduct business in the




                                                 -2-
Case 1:20-cv-24315-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 3 of 5

                                                                CASE NO.: _____________________


  Southern District of Florida, and/or because the acts that give rise to Plaintiff’s claims occurred

  within the Southern District of Florida.

                                          General Allegations

          12.    Plaintiff re-alleges, as if fully set forth herein, the allegations of paragraphs 1

  through 11 above.

          13.    Between approximately February 9, 2016 through July 21, 2020, Plaintiff worked

  for Defendants as a titled “Director of Operations” and was paid a weekly salary for her labor.

  Plaintiff was misclassified as exempt from the requirements of the FLSA by Defendants.

          14.    Plaintiff worked in excess of forty (40) hours during one or more work weeks

  during her employment. During most workweeks, Plaintiff worked between 40 and 60 hours.

          15.    The records, if any, concerning the number of hours worked by Plaintiff and the

  compensation paid to her, are in the possession and custody and control of Defendants.

          16.    Despite working in excess of forty (40) hours one or more work weeks during her

  employment with Defendants, Defendants failed to comply with the FLSA in that Plaintiff

  performed services for Defendants for which no provision was made to properly pay for those

  hours worked in which overtime was required to be paid.

          17.    Plaintiff has retained the undersigned firm to prosecute this action on her behalf

  and has agreed to pay it a reasonable fee for its services.

          18.    Plaintiff is entitled to her reasonable attorney’s fees if she is the prevailing party in

  this action.

   COUNT I: RECOVERY OF OVERTIME COMPENSATION (FLSA) (DEFENDANTS)

          19.    Plaintiff adopts and re-alleges, as if fully set forth herein, the allegations contained

  in paragraphs 1 through 18 above.




                                                   -3-
Case 1:20-cv-24315-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 4 of 5

                                                                   CASE NO.: _____________________


            20.     Plaintiff is entitled to be paid half of her regular rate of pay for each hour worked

  in excess of forty (40) hours per work week during all material times.

            21.     Plaintiff regularly worked between 20 to 40 overtime hours per work week.

            22.     Defendants knowingly and willfully failed to pay Plaintiff half of her regular rate

  of pay for all hours worked in excess of forty (40) per work week throughout her employment.

            23.     As a result of Defendants’ willful violations of the FLSA, Plaintiff is entitled to

  liquidated damages from Defendants.

            24.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

  has suffered damages and has incurred reasonable attorneys’ fees and costs.

            25.     Plaintiff has retained the undersigned counsel to represent her in this action.

  Pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to recover all reasonable attorneys’ fees and

  costs incurred in this action from Defendants.

                    WHEREFORE, Plaintiff demands judgment, jointly and severally, against

  Defendants for the payment of all overtime hours at half her regular rate of pay for the overtime

  hours worked by her for which she has not been properly compensated, liquidated damages,

  reasonable attorney’s fees, costs, and interest and for all other relief the Court deems just and

  proper.

                                          DEMAND FOR JURY TRIAL

            Plaintiff demands trial by jury of all issues so triable as a right by a jury.

            Respectfully submitted this 20th day of October 2020.

                                                    By:     /s/ Diane P. Perez
                                                            Diane P. Perez, Esq., B.C.S. (41869)
                                                            DIANE PEREZ, P.A.
                                                            121 Alhambra Plaza, Suite 1500
                                                            Coral Gables, Florida 33134
                                                            Telephone: (305)985-5676



                                                      -4-
Case 1:20-cv-24315-XXXX Document 1 Entered on FLSD Docket 10/20/2020 Page 5 of 5

                                                 CASE NO.: _____________________


                                            Facsimile: (305)985-5677
                                            E-mail: diane@dianeperezlaw.com
                                            Attorney for Plaintiff




                                      -5-
